By the Court.

We are all clearly of opinion that the easement, for the interruption of which this action is brought, was but appurtenant to the freehold estate of the dowager, and expired with that; not that it was personal, and ceased when the widow made an assignment of her * dower. The land over which the easement was established was assigned to the ancestor of the defendants, and the fee vested in him, subject to the easement.
The injury complained of was committed more than twenty years before the commencement of this suit; and it is to be taken for granted, from the facts in the case, that the adverse occupation has continued to the time of bringing the action. This would be presumptive evidence of an extinguishment or grant of the privilege to the tenant of the land. Of this, however, we are not to judge ; for *123it is matter foi the jury, and may be rebutted by testimony tending to destroy such presumption, (a)
Upon the opinion of the Court being disclosed, the plaintiff became nonsuit.

 Vide Levett vs. Wilson, 3 Bingh. 115. — Sed vide Cooledge vs. Learned, 8 Pick. 509, 510.